                                            Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                            SAN JOSE DIVISION

                                   7

                                   8       KRISTEN PETRICK, et al.,                           Case No. 19-cv-03105-VKD
                                                          Plaintiffs,
                                   9
                                                                                              ORDER GRANTING MOTION TO
                                                    v.                                        DISMISS WITH LEAVE TO AMEND
                                  10

                                  11       STARS BAY AREA, INC,                               Re: Dkt. No. 29
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff-relator Kristen Petrick asserts the following claims against defendant Stars Bay

                                  15   Area, Inc. (“Stars”) and Does 1-25 on behalf of the United States and the State of California1: (1)

                                  16   violation of the False Claims Act (“FCA”), 31 U.S.C. § 3729 et seq.; (2) violation of the

                                  17   California False Claims Act (“CFCA”), California Code § 12652 et seq.; and (3) violation of the

                                  18   California Insurance Fraud Prevention Act, California Insurance Code § 1871.4. Dkt. No. 27.

                                  19   Stars now moves to dismiss all claims under Federal Rules of Civil Procedure 12(b)(6) and 9(b).

                                  20   Dkt. No. 29.

                                  21             All parties except the Doe defendants2 have appeared and consented to magistrate judge

                                  22   jurisdiction. Dkt. Nos. 4, 18, 21, 22. The Court finds this matter suitable for resolution without

                                  23   oral argument. Civ. L.R. 7-1(b). Having considered the parties’ submissions, the Court grants

                                  24   Stars’s motion to dismiss the amended complaint with leave to amend.

                                  25
                                       1
                                  26       Both the United States and California have declined to intervene in this action. Dkt. No. 9.
                                       2
                                  27    Naming Doe defendants in a federal action is disfavored. Gillespie v. Civiletti, 629 F.2d 637,
                                       642 (9th Cir. 1980). If this action proceeds past the pleading stage and information supporting the
                                  28   addition of new defendants arises during discovery, Ms. Petrick may move for leave to amend to
                                       name additional defendants.
                                            Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 2 of 12



                                       I.      BACKGROUND3
                                   1
                                               Stars is a California corporation that provides therapy and counseling services to children.
                                   2
                                       Dkt. No. 27 ¶ 6. Stars bills patients and receives payment through both private insurance
                                   3
                                       companies and federal and state government-funded insurance programs, including Medicaid and
                                   4
                                       Medi-Cal. Id.
                                   5
                                               Ms. Petrick worked as a Board Certified Behavioral Analyst (“BCBA”) at Stars beginning
                                   6
                                       in October 2017. Id. ¶ 14. At some point, Stars promoted Ms. Petrick to Director of Operations.
                                   7
                                       Id. In that role, Ms. Petrick was required to “maintain accurate documentation of billable tasks
                                   8
                                       that meets the requirements of regulatory agencies and funding sources.” Id. ¶ 17. Using a
                                   9
                                       software program called Central Reach, Ms. Petrick had access to reports of services provided to
                                  10
                                       patients and corresponding billing codes. Id. ¶ 16. The Stars billing department used reports
                                  11
                                       generated from Central Reach to request payment from government-funded insurance programs
                                  12
Northern District of California




                                       and from private insurance companies. Id. ¶ 18.
 United States District Court




                                  13
                                               In reviewing Central Reach reports, Ms. Petrick observed that Stars employees known as
                                  14
                                       “leads” billed for certain services that only BCBAs could perform. Id. ¶¶ 19-20, 23. These
                                  15
                                       services included initial assessments, plan development, parent training, and supervision. Id. ¶¶
                                  16
                                       20, 23. Additionally, she observed that leads billed for “support Parent Training.” Id. ¶ 19. The
                                  17
                                       amended complaint does not explain the duties and responsibilities of a “lead,” and does not
                                  18
                                       describe the educational or professional qualifications of the position, except to assert that “leads”
                                  19
                                       are not BCBAs and do not hold master’s degrees. See id. ¶¶ 19, 21, 26-30.
                                  20
                                               On January 19, 2018, Ms. Petrick inquired of someone called “Marysol”4 about the billing
                                  21
                                       requirements of private insurance companies and government-funded insurance programs. Id. ¶
                                  22
                                       25. Ms. Petrick says the following leads (presumably, Stars employees, although the amended
                                  23
                                       complaint does not expressly say so) were directly assigned cases and performed services under
                                  24

                                  25
                                       3
                                  26    Unless otherwise noted, the following factual allegations are taken from the amended complaint,
                                       and they are accepted as true for purposes of the motion to dismiss. See Reese v. BP Exploration
                                  27   (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011).
                                       4
                                  28    Presumably, Marysol Orozco. See Dkt. No. 27 ¶ 32. The amended complaint does not explain
                                       who this person is or her connection, if any, to Stars.
                                                                                          2
                                             Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 3 of 12




                                   1   billing codes as follows:

                                   2
                                                •    Crystal Malek: Parent Training (S5111) on January 2, 2018; Supervision (H0032) on
                                   3                 February 5, 2018; and Supervision (H0032) on February 6, 2018.

                                   4            •    Danae Medrano: Supervision (H0031) on January 31, 2018.
                                   5            •    Vanessa Diaz Winborn: Parent Training (H2019) on February 5, 2018 and February 9,
                                   6                 2018; Supervision (H0032) on January 31, 2018.

                                   7            •    Shabnam Razawi: Parent Training (H2019) on January 31, 2018.

                                   8   Id. ¶¶ 27-30.

                                   9            On March 8, 2018, Ms. Petrick raised concerns about improper billing with Stars’s Chief

                                  10   Executive Officer. He informed her that Stars’s billing practices were “allowed.” Id. ¶ 31. Ms.

                                  11   Petrick then contacted representatives of two insurance plans that service Medicaid and Medi-Cal

                                  12   beneficiaries to inquire directly about their billing requirements, and they responded as to their
Northern District of California
 United States District Court




                                  13   respective requirements. Id. ¶¶ 33-35. Believing Stars’s billing practices were improper, Ms.

                                  14   Petrick proposed that Stars hire more BCBAs to perform services and/or supervise the work of

                                  15   employees who were not BCBAs, and that Stars not permit leads to continue performing and

                                  16   billing for certain services. Id. ¶ 41. Ms. Petrick says that when she continued to voice her

                                  17   concerns to Stars management about what she believed to be improper billing practices, she was

                                  18   “met with hostility, and told it was an acceptable billing practice.” Id. ¶ 40. Stars terminated Ms.

                                  19   Petrick’s employment on October 28, 2018. Id. ¶¶ 37-38, 43.

                                  20            Ms. Petrick alleges “based upon . . . information and belief,” that Stars knowingly

                                  21   submitted false claims and records to the United States and the State of California in order to

                                  22   obtain payments. Id. ¶ 39. She filed this action on June 4, 2019. Dkt. No. 1. Stars filed a motion

                                  23   to dismiss, which was rendered moot when Ms. Petrick filed the operative amended complaint on

                                  24   December 11, 2020. Dkt. Nos. 17, 27. The motion now before the Court followed. Dkt. No. 29.

                                  25   II.      LEGAL STANDARD

                                  26            A.      Rule 12(b)(6)

                                  27            “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  28   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                                                                         3
                                          Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 4 of 12




                                   1   Force v. Salazar, 646 F.3d 1240, 1241–42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                   2   729, 732 (9th Cir. 2001)). When determining whether a claim has been stated, the Court accepts

                                   3   as true all well-pled factual allegations and construes them in the light most favorable to the

                                   4   plaintiff. Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 690 (9th Cir. 2011). While a

                                   5   complaint need not contain detailed factual allegations, it “must contain sufficient factual matter,

                                   6   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

                                   7   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                   8   facially plausible when it “allows the court to draw the reasonable inference that the defendant is

                                   9   liable for the misconduct alleged.” Id.

                                  10           Documents appended to the complaint, incorporated by reference in the complaint, or

                                  11   which properly are the subject of judicial notice may be considered along with the complaint when

                                  12   deciding a Rule 12(b)(6) motion. Khoja v. Orexigen Therapeutics, 899 F.3d 988, 998 (9th Cir.
Northern District of California
 United States District Court




                                  13   2018); see also Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19

                                  14   (9th Cir. 1990); MGIC Indem. Corp. v. Weisman, 803 F.2d 500, 504 (9th Cir. 1986).

                                  15           A court generally may not consider any material beyond the pleadings when ruling on a

                                  16   Rule 12(b)(6) motion. If matters outside the pleadings are considered, “the motion must be treated

                                  17   as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). However, a court may

                                  18   consider matters that are “capable of accurate and ready determination by resort to sources whose

                                  19   accuracy cannot reasonably be questioned.” Roca v. Wells Fargo Bank, N.A., No. 15-cv-02147-

                                  20   KAW, 2016 WL 368153, at *3 (N.D. Cal. Feb. 1, 2016) (quoting Fed. R. Evid. 201(b)). A court

                                  21   may take notice of public records, but not of disputed facts stated in public records. Khoja, 899

                                  22   F.3d at 999 (citing Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001)).

                                  23           B.      Rule 9(b)
                                  24           Rule 9(b) requires that allegations of fraud be stated with particularity. Specifically,

                                  25   averments of fraud must “be accompanied by ‘the who, what, when, where, and how’ of the

                                  26   misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                  27   (quoting Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997)). When an “entire claim within a

                                  28   complaint[] is grounded in fraud and its allegations fail to satisfy the heightened pleading
                                                                                           4
                                          Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 5 of 12




                                   1   requirements of Rule 9(b), a district court may dismiss the . . . claim.” Id. at 1107. A motion to

                                   2   dismiss a complaint under Rule 9(b) for failure to plead with particularity is “the functional

                                   3   equivalent of a motion to dismiss under Rule 12(b)(6) for failure to state a claim.” Id.

                                   4   III.   DISCUSSION
                                   5          Stars moves to dismiss the amended complaint on the following grounds: (1) Ms. Petrick

                                   6   does not adequately plead all elements of her FCA and CFCA claims, and (2) California Insurance

                                   7   Code § 1871.4 concerns only workers’ compensation benefits and therefore does not apply here.

                                   8   Dkt. No. 29.

                                   9          A.      Claim 1: FCA
                                  10          Because FCA claims concern allegations of fraud, the circumstances of the fraud must be

                                  11   stated with particularity as required under Rule 9. Fed. R. Civ. P. 9(b); United States ex rel.

                                  12   Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054–55 (9th Cir. 2011). An FCA
Northern District of California
 United States District Court




                                  13   plaintiff therefore “must allege ‘the who, what, when, where, and how of the misconduct charged,’

                                  14   including what is false or misleading about a statement and why it is false.” United States ex rel.

                                  15   Swoben v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (internal citation

                                  16   omitted).

                                  17          For purposes of the FCA, a claim can be false where a party falsely certifies compliance

                                  18   with a statute or regulation when certification is a prerequisite to obtaining payment from the

                                  19   government. United States ex rel. Hendow v. Univ. of Phoenix, 461 F.3d 1166, 1171 (9th Cir.

                                  20   2006). To state a false certification claim, a plaintiff must plead: (1) a false statement or

                                  21   fraudulent course of conduct, (2) made with scienter, (3) that was material, causing (4) the

                                  22   government to pay out money or forfeit moneys due. Id. at 1174. A false certification may be

                                  23   express or implied. Express false certification occurs when the entity seeking payment certifies

                                  24   compliance with a law, rule, or regulation as part of the process of submitting a claim. Ebeid ex

                                  25   rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th Cir. 2010). Implied false certification

                                  26   occurs when the entity has previously undertaken to expressly comply with a law, rule, or

                                  27   regulation, and that obligation is implicated by submitting a claim for payment even though

                                  28   certification of compliance is not required in the claim submission process itself. Id. Under either
                                                                                          5
                                          Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 6 of 12




                                   1   theory, “[i]t is the false certification of compliance which creates liability when certification is a

                                   2   prerequisite to obtaining a government benefit.” United States ex rel. Hopper v. Anton, 91 F.3d

                                   3   1261, 1266 (9th Cir. 1996). The Court understands Ms. Petrick to bring an FCA claim under a

                                   4   theory of false certification. See Dkt. No. 27 ¶ 39.

                                   5              Stars moves to dismiss the FCA claim under Rule 12(b)(6) and 9(b) for the following

                                   6   reasons: (1) Ms. Petrick has not adequately alleged that Stars made a false claim to the federal

                                   7   government; (2) Ms. Petrick has not pled materiality with particularity; and (3) Ms. Petrick has not

                                   8   pled scienter with particularity. Dkt. No. 29 at 9–11, 12–15. The Court addresses each argument

                                   9   in turn.

                                  10                     1.     Presentation of a false claim
                                  11               Stars argues that the amended complaint does not plead that a false claim was actually

                                  12   submitted to the government. Dkt. No. 29 at 9; 31 U.S.C. § 3729(a)(1)(A)-(B). Under the FCA,
Northern District of California
 United States District Court




                                  13   any person who “knowingly presents, or causes to be presented, a false or fraudulent claim for

                                  14   payment or approval,” or who “knowingly makes, uses, or causes to be made or used, a false

                                  15   record or statement material to a false or fraudulent claim” is liable for a civil penalty “plus 3

                                  16   times the amount of damages which the Government sustains because of the act of that person.”

                                  17   31 U.S.C. § 3729(a)(1)(A)-(B). A “claim” includes direct requests for government payment, as

                                  18   well as reimbursement requests made to the recipients of federal funds under a federal benefits

                                  19   program. Id. § 3729(b)(2)(A); Universal Health Servs., Inc. v. United States ex rel. Escobar, 136

                                  20   S. Ct. 1989, 1996 (2016).

                                  21              The amended complaint relies on the following allegations:

                                  22                     [U]pon information and belief, Defendants knowingly, unlawfully,
                                                         and wrongfully submitted and/or caused false claims, records and
                                  23                     statements to officials of the United States, California and private
                                                         insurance companies for the purpose of obtaining payment or
                                  24                     approval in connection with a series of contracts and modifications,
                                                         including: (a) submitting under billing codes including “H0031” and
                                  25                     “H0032” requiring BCBA certification; (b) Defendants submitting
                                                         billing requiring supervision and certification; and (c) double-billing
                                  26                     authorized by Marysol including on September 4, 2018 under
                                                         “H0032” between uncertified Lead and the BCBA.
                                  27
                                       Dkt. No. 27 ¶ 39. Stars correctly observes that the amended complaint does not assert any facts
                                  28
                                                                                            6
                                          Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 7 of 12




                                   1   indicating that Stars actually submitted a false claim or statement to the federal government. Ms.

                                   2   Petrick pleads these allegations solely “upon information and belief.” Such bare bones allegations

                                   3   are not sufficient under Rule 9(b). See, e.g., Neubronner v. Milken, 6 F.3d 666, 672 (9th Cir.

                                   4   1993) (“[A] plaintiff who makes allegations on information and belief must state the factual basis

                                   5   for the belief.”). The amended complaint alleges that unqualified leads performed services

                                   6   associated with billing codes that only a BCBA may perform, but it does not include allegations

                                   7   from which the Court can infer a false or fraudulent statement or certification was submitted to the

                                   8   United States.

                                   9          To the extent Ms. Petrick attempts to plead a representative example of a false

                                  10   certification, she fails to do so clearly or with the particularity Rule 9(b) requires. The amended

                                  11   complaint contains numerous inconsistent descriptions of the billing codes that correspond to

                                  12   particular services. Compare Dkt. No. 29 ¶ 27 (Supervision under code HC0032) and id. ¶ 28
Northern District of California
 United States District Court




                                  13   (Supervision under code HC0031 with id. ¶ 34 (Initial Assessments under code HC0031, Plan

                                  14   Development under code HC0032, and Supervision under code H2014) and id. ¶ 35 (Initial

                                  15   Assessments under code HC0031, Plan Development/Supervision under code HC0032). It also

                                  16   appears from the amended complaint that different insurance companies and health plans maintain

                                  17   different requirements regarding permissible billing practices. Id. ¶¶ 34-36. Ms. Petrick does not

                                  18   plead any facts concerning the representative leads’ professional qualifications (other than that

                                  19   they are not BCBAs), which plans or insurers those particular services were billed to, and what

                                  20   those plans or insurers’ requirements were for billing codes or professional qualifications. As

                                  21   currently pled, the amended complaint does not provide a representative example of a false

                                  22   statement or claim made to the United States.

                                  23          Ms. Petrick argues she need only provide “reliable indicia” that the claims were actually

                                  24   submitted, relying on Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993 (9th Cir. 2010). In

                                  25   Ebeid, the Ninth Circuit held that “in accord with general pleading requirements under Rule 9(b),

                                  26   that it is sufficient to allege ‘particular details of a scheme to submit false claims paired with

                                  27   reliable indicia that lead to a strong inference that claims were actually submitted.’” Id. at 998–99

                                  28   (quoting United States ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)). The
                                                                                          7
                                           Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 8 of 12




                                   1   Fifth Circuit case of which the Ebeid court approved states that reliable indicia may include “dates

                                   2   that services were fraudulently provided or recorded, by whom, and evidence of the department’s

                                   3   standard billing procedure.” Grubbs, 565 F.3d at 189. Ms. Petrick pleads generally that the Stars

                                   4   billing department uses the Central Reach reports generated “to submit payment from the

                                   5   government and private insurance companies,” Dkt. No. 27 ¶ 18, but it is unclear what exactly that

                                   6   process entails and whether entries made in the Central Reach system necessarily result in a bill to

                                   7   the United States. See Grubbs, 565 F.3d at 189 n.31 (“The doctor can cause the fraud by putting a

                                   8   fraudulent record into a system that he knows will ministerially crank out a fraudulent bill to the

                                   9   Government.”). The fact that Ms. Orozco and Stars management believed the billing practices at

                                  10   issue were not improper, id. ¶¶ 24, 31, 40, does not create “a strong inference that claims were

                                  11   actually submitted.” Grubbs, 565 F.3d at 190. Like the Ebeid plaintiff, Ms. Petrick has not pled

                                  12   reliable indicia that Stars actually submitted falsely certified claims.
Northern District of California
 United States District Court




                                  13                  2.      Materiality
                                  14          Next, Stars contends that Ms. Petrick fails to state an FCA claim based on a false

                                  15   certification theory because she does not allege any particular statute, regulation, or contract

                                  16   provision with which Stars falsely certified compliance. Dkt. No. 29 at 9–13. “[A]

                                  17   misrepresentation about compliance with a statutory, regulatory, or contractual requirement must

                                  18   be material to the Government’s payment decision in order to be actionable” under the FCA.

                                  19   Escobar, 136 S. Ct. at 2002 (noting that “‘material’ means having a natural tendency to influence,

                                  20   or be capable of influencing, the payment or receipt of money or property”).

                                  21          The Court agrees with Stars. Here, Ms. Petrick pleads only that Stars submitted false

                                  22   claims “in connection with a series of contracts and modifications,” but does not identify any such

                                  23   contracts or modifications.5 Dkt. No. 27 ¶ 39. Without an identification of the statute, regulation,

                                  24   or contract provision with which Stars certified compliance, and without any allegations indicating

                                  25

                                  26   5
                                        The amended complaint cites to California Health and Safety Code § 1374.73 as requiring
                                  27   certain qualifications for providing autism services. Dkt. No. ¶ 24. However, this citation is not
                                       sufficient because section 1374.73 by its own terms does not apply to Medi-Cal plans. Cal. Health
                                  28   & Safety Code § 1374.72(d)(2); Consumer Watchdog v. Dep’t of Managed Health Care, 225 Cal.
                                       App. 4th 862, 875 (2014). Ms. Petrick does not dispute this point. See Dkt. No. 30.
                                                                                         8
                                          Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 9 of 12




                                   1   that particular billing codes or professional qualifications are material to the federal or California

                                   2   government’s payment of Medicaid or Medi-Cal benefits, Ms. Petrick cannot adequately state a

                                   3   FCA claim. United States v. Kaiser Found. Health Plan, Inc., No. 12-cv-03896-WHO, 2013 WL

                                   4   4605096, at *6 (N.D. Cal. Aug. 28, 2013) (relator failed to state FCA claim where complaint

                                   5   failed to identify which law, rule, or regulation defendant undertook to comply with that is

                                   6   implicated in submitting a claim for payment or what submitted claims were impliedly false); cf.

                                   7   Escobar, 136 S. Ct. at 2000–01 (FCA defendant’s claims for Medicaid reimbursement were

                                   8   adequately pled as misrepresentations because those claims used payment and other codes to

                                   9   convey that the defendant had complied with specific core state Medicaid regulations concerning

                                  10   staff qualifications).

                                  11                   3.       Scienter
                                  12           Finally, Stars argues that Ms. Petrick does not allege facts supporting the scienter
Northern District of California
 United States District Court




                                  13   requirement. “Under Rule 9(b), ‘circumstances constituting fraud or mistake’ must be stated with

                                  14   particularity, but ‘malice, intent, knowledge, and other conditions of a person's mind,’ including

                                  15   scienter, can be alleged generally.” United States ex rel. Lee v. Corinthian Colls., 655 F.3d 984,

                                  16   996 (9th Cir. 2011) (quoting Fed. R. Civ. P. 9(b)). The FCA’s scienter requirement is not met by

                                  17   “innocent mistakes, mere negligent misrepresentations and differences in interpretations,” id.

                                  18   (quoting Hendow, 461 F.3d at 1174), but instead requires that a relator allege that the defendant

                                  19   “knew that its statements were false, or that it was deliberately indifferent to or acted with reckless

                                  20   disregard of the truth of the statements.” Id. (citing United States ex rel. Hochman v. Nackman,

                                  21   145 F.3d 1069, 1074 (9th Cir. 1998)).

                                  22           Here, Ms. Petrick alleges that she informed Stars management, including its CEO and

                                  23   CFO, of her concerns about improper billing, but they told her that Stars’s billing practices were

                                  24   “allowed” and “acceptable.” Dkt. No. 27 ¶¶ 25, 31, 40. These allegations are sufficient to show

                                  25   that Stars was fully aware of the concerns Ms. Petrick raised but, without more, are insufficient to

                                  26   show that Stars certified compliance with a statute, regulation, or contract provision knowing the

                                  27   certification was false.

                                  28           Accordingly, the Court dismisses the FCA claim for failure to state a claim under Rule
                                                                                          9
                                            Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 10 of 12




                                   1   9(b).

                                   2            B.     Claim 2: CFCA
                                   3            The CFCA is based on the FCA, and the elements of a CFCA claim are the same as those

                                   4   of a FCA claim, except the allegedly false claim is made to the California state government.

                                   5   United States ex rel. Afionyan v. Pedorthic Lab Specialist Custom Shoe Co., 781 F. App’x 671,

                                   6   672 n.1 (9th Cir. 2019) (citing Cal. Gov’t Code § 12651(a)(1)-(2); Laraway v. Sutro & Co., 96

                                   7   Cal. App. 4th 266 (2002)). Stars contends that because Ms. Petrick’s CFCA claim is predicated

                                   8   entirely on the same allegations made in support of her FCA claim, she has failed to state a CFCA

                                   9   claim for the same reasons she fails to state an FCA claim. Dkt. No. 29 at 15. Ms. Petrick does

                                  10   not dispute that her CFCA is based on the same acts as the FCA claim. See Dkt. No. 30; Dkt. No.

                                  11   27 ¶¶ 48-52. The amended complaint does not include allegations concerning an actual

                                  12   submission of a false certification or claim to the California state government. Accordingly, the
Northern District of California
 United States District Court




                                  13   Court dismisses the CFCA claim with leave to amend for the same reasons described above. See

                                  14   supra Section III.A.

                                  15            C.     Claim 3: California Insurance Code § 1871.4
                                  16            Ms. Petrick claims that “Defendant violated Section 1871.4 [of the California Insurance

                                  17   Code] by knowingly presenting false claims to various private insurance companies, as described

                                  18   above.” Dkt. No. 27 ¶ 54. Stars argues that Ms. Petrick’s claim under section 1871.4 is improper

                                  19   because that statute applies only to workers’ compensation benefits, which is not at issue here.

                                  20   Dkt. No. 29 at 15–16. Ms. Petrick responds that section 1871.4 extends beyond workers’

                                  21   compensation benefits, because subsection 1871.4(a)(3) states that it is unlawful to “knowingly

                                  22   assist, abet, conspire with, or solicit a person in an unlawful act under this section.” Dkt. No. 30 at

                                  23   9.

                                  24            Ms. Petrick’s argument is inconsistent with the plain language of section 1871.4, which

                                  25   provides:

                                  26                   (a) It is unlawful to do any of the following:
                                  27                       (1) Make or cause to be made a knowingly false or fraudulent
                                                           material statement or material representation for the purpose of
                                  28                       obtaining or denying any compensation, as defined in Section
                                                                                         10
                                         Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 11 of 12



                                                          3207 of the Labor Code.
                                   1
                                                          (2) Present or cause to be presented a knowingly false or
                                   2                      fraudulent written or oral material statement in support of, or in
                                                          opposition to, a claim for compensation for the purpose of
                                   3                      obtaining or denying any compensation, as defined in Section
                                                          3207 of the Labor Code.
                                   4
                                                          (3) Knowingly assist, abet, conspire with, or solicit a person in
                                   5                      an unlawful act under this section.
                                   6                      (4) Make or cause to be made a knowingly false or fraudulent
                                                          statement with regard to entitlement to benefits with the intent to
                                   7                      discourage an injured worker from claiming benefits or pursuing
                                                          a claim.
                                   8
                                   9   Cal. Labor Code § 1871.4(a)(1)-(4). As Ms. Petrick acknowledges, subsections 1871.4(a)(1) and

                                  10   (2) specifically refer to California Labor Code § 3207, which defines “compensation” as benefit or

                                  11   payment made to an injured employee (i.e., workers’ compensation). Cal. Labor Code § 3207.

                                  12   Subsection 1871.4(a)(4) likewise expressly refers to an injured worker. Subsection 1871.4(a)(3) is
Northern District of California
 United States District Court




                                  13   limited to knowing misconduct that facilitates another person in committing “an unlawful act

                                  14   under this section,” and “this section” clearly refers to section 1871.4, which concerns workers’

                                  15   compensation benefits. Ms. Petrick cites no authority to the contrary.

                                  16          Alternatively, Ms. Petrick argues that she has stated a claim for violation of California

                                  17   Insurance Code § 1871.7. Dkt. No. 30 at 9–10. The amended complaint does not plead a

                                  18   violation of section 1871.7. See Dkt. No. 27 ¶¶ 53-56. Even if it did, such a claim sounds in fraud

                                  19   and must meet the pleading requirements of Rule 9(b)—which, as the Court has stated above, Ms.

                                  20   Petrick has not done. See supra Section III.A.2.

                                  21          As the allegations of the amended complaint appear to have nothing to do with workers’

                                  22   compensation, it would be futile to permit Ms. Petrick to amend her claim for relief under

                                  23   California Insurance Code § 1871.4. Accordingly, the Court dismisses Ms. Petrick’s claim under

                                  24   section 1871.4 with prejudice.

                                  25          D.      Leave to Amend
                                  26          While leave to amend generally is granted liberally, the Court has discretion to dismiss a

                                  27   claim without leave to amend if amendment would be futile. Manzarek v. St. Paul Fire & Marine

                                  28   Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008); Rivera v. BAC Home Loans Servicing, L.P., 756 F.
                                                                                          11
                                         Case 5:19-cv-03105-VKD Document 34 Filed 03/05/21 Page 12 of 12




                                   1   Supp. 2d 1193, 1197 (N.D. Cal. 2010) (citing Dumas v. Kipp, 90 F.3d 386, 393 (9th Cir. 1996)).

                                   2          Because the Court cannot say that amendment would be futile with respect to the FCA and

                                   3   CFCA claims, the Court gives Ms. Petrick leave to amend her complaint to address the

                                   4   deficiencies described above. However, for the reasons stated above, amendment of Ms. Petrick’s

                                   5   California Insurance Code § 1871.4 claim would be futile, and she may not amend her complaint

                                   6   with respect to that claim.

                                   7   IV.    CONCLUSION
                                   8          For the foregoing reasons, the Court grants Stars’s motion to dismiss. Ms. Petrick may

                                   9   amend her complaint to attempt to state claims for relief under the FCA and the CFCA. Ms.

                                  10   Petrick may file a second amended complaint by March 19, 2021.

                                  11          IT IS SO ORDERED.

                                  12   Dated: March 5, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                 VIRGINIA K. DEMARCHI
                                  15                                                             United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      12
